Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
	The best prior art is Ahmad 394 (US Patent 7416394) and Ahmad 084 (US Patent 7160084) which teaches a component comprising: a body having a first material composition, and including an edge extending in a first direction; a crack within the body, and extending inwardly to a first depth from the edge in a second direction orthogonal to the first direction; and a filler disposed in the body of the component within the edge at a location distal to the crack, the filler wherein the crack within the body is aligned with, and distal to the filler. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the filler including: an arcuate portion having an apex at the edge of the body, and a pair of arc lengths and a pair of transverse portions each extending within the body from a respective one of the pair of arc lengths in a third direction in parallel with the first direction, wherein a portion of the body is between the pair of transverse portions, wherein the crack within the body is aligned with, and distal to, the portion of the body between the pair of transverse portions of the filler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745   

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745